Exhibit 10.1


 
CONSULTING SERVICES AGREEMENT




This Consulting Services Agreement (“Agreement”) is entered into effective as of
June 21, 2010 (“Effective Date”) by and between Autobytel Inc., a Delaware
corporation (“Company”) and Mark A. Garms (“Consultant”).


Background


Consultant was formerly employed by the Company as its Executive Vice President
and Chief Operating Officer. As a result of the restructuring of Consultant’s
employment duties and responsibilities and elimination of Consultant’s Chief
Operating Officer position, Consultant elected to terminate Consultant’s
employment with the Company for good reason as of May 14, 2010 (“Employment
Termination Date”) in accordance with the terms of that certain Amended and
Restated Severance Agreement dated as of September 29, 2008, between the Company
and Consultant (“Severance Agreement”). At the time of Consultant’s termination
of Consultant’s employment by the Company, the Company and Consultant
anticipated that Consultant would provide various transition services in
connection with projects pending at the time of termination pursuant to a new
consulting agreement, which the parties would negotiate and finalize, and that
the time devoted to such transition services under the new consulting agreement
would be significantly less than the amount of time worked by Consultant during
his employment with the Company. Subsequent to these preliminary discussions,
the parties determined that the amount of time devoted to such transition
services per month would be no more than 20% of the average amount of time per
month worked by Consultant during the last 36 months of his employment with the
Company and this understanding of the parties was reflected in prior versions of
this Agreement that the parties intended to execute. However, prior to execution
of this Agreement, the Company determined that it also desires to engage
Consultant to provide consulting services to the Company for new projects that
have arisen or may arise after the Employment Termination Date, and the parties
now desire to enter into this Agreement to set forth their agreement concerning
a consulting arrangement between the Company and Consultant beyond mere
transition services.


In consideration of the foregoing and the covenants and agreements set forth
herein, the parties hereto agree as follows.




ARTICLE I
CONSULTING SERVICES


1.1           Consulting Services. The Company hereby engages Consultant to
perform the Consulting Services (“Consulting Services”) set forth on the
Consulting Services Schedule attached hereto as Exhibit A (“Consulting Services
Schedule”), and Consultant hereby accepts the engagement, upon the terms and
conditions hereinafter set forth. The parties acknowledge that in deciding to
engage Consultant, the Company has relied solely on the experience, expertise
and reputation of Consultant. All Consulting Services are to be provided solely
by the Consultant and no other employees of or contractors for Consultant.


 
 

--------------------------------------------------------------------------------

 
1.2           Term. This Agreement shall commence effective as of the Effective
Date and shall continue until the first anniversary of the Effective Date.
Either party  may terminate this Agreement for any reason, with or without
cause, upon thirty (30) days prior written notice to the other party; provided,
however, that in the event a party intends to terminate this Agreement by reason
of the breach of this Agreement by the other party, the non-breaching party
shall provide the breaching party with written notice detailing the breach by
the other party and the other party shall have thirty (30) days following
receipt of such written notice to cure the breach.  The provisions of Sections
1.5 and Articles III and IV shall survive any termination of this Agreement.


1.3           Standards of Care and Conduct. In the performance of the
Consulting Services under this Agreement, Consultant shall adhere to those
fiduciary standards, ethical practices, and standards of care and competence
which are customary for professionals rendering consulting and advisory services
of the type provided for in this Agreement. In performing the Consulting
Services, Consultant shall comply with (i) all applicable laws, rules,
regulations and order; (ii) reasonable instructions and directions from the
Company; and (iii) the Company’s Code of Conduct and other similar policies.
Consultant shall avoid engaging in any consulting, employment or other business
arrangements with third parties that may constitute or give rise to a conflict
of interest with respect to the Company’s engagement of Consultant or in the
provision of the Consulting Services. Consultant represents and warrants to the
Company that Consultant currently does not have any such arrangements that
constitute or may give rise to a conflict of interest, and Consultant shall
disclose to Company any proposed arrangements that constitute or may give rise
to a conflict of interest prior to entering into any such arrangement. The
Company may at its discretion require Consultant to terminate any arrangement
that the Company believes does or may constitute a conflict of interest for
Consultant in connection with Consultant’s engagement by the Company or in the
performance of the Consulting Services.


1.4           Independent Contractor.


(a)           Consultant will perform all Consulting Services as an independent
contractor and not as an employee of the Company. Consultant acknowledges and
agrees that Consultant is a self-employed independent contractor and that
nothing in this Agreement shall be considered to create an employer-employee
relationship between the Company and Consultant. Consultant is not eligible to
receive and will not receive or participate in any compensation or employee
benefit plans or arrangements of any type in which employees of the Company may
participate, including but not limited to, any (i) retirement, pension, savings,
profit-sharing or other similar plans or arrangements; (ii) any stock option,
stock purchase or other equity participation plans or arrangements; (iii) any
long-term or short-term bonus or other compensation plans or arrangements; (iv)
sick pay, paid non-working holidays, or paid vacations or leave days; (v)
overtime; (vi) any life, accident, disability, health or dental insurance or
reimbursement plans or arrangements; and (vii) workers’ compensation. If
Consultant is found, by a court of competent jurisdiction to be an “employee” of
the Company, notwithstanding the foregoing, Consultant voluntarily waives any
and all rights, if any, to all such compensation or benefits.
 
2

--------------------------------------------------------------------------------

 


(b)           As an independent contractor, Consultant is solely responsible for
the payment of any and all self-employment taxes and/or assessments imposed on
account of the payment of compensation to, or the performance of the Consulting
Services by, Consultant pursuant to this Agreement, including, without
limitation, any state, federal or foreign unemployment insurance tax, income
tax, Social Security (FICA) payments, and disability insurance taxes. The
Company shall not, by reason of Consultant's status as an independent contractor
and the representations contained herein, make any withholdings or payments of
said taxes or assessments with respect to compensation paid Consultant
hereunder; provided, however, that if required by law or any governmental
agency, the Company shall withhold any such taxes or assessments from the
compensation due Consultant, and any such withholding shall be for Consultant's
account and shall not be reimbursed by the Company to Consultant. Consultant
expressly agrees to treat any compensation earned under this Agreement as
self-employment income for federal and state tax purposes, and to make all
payments of federal and state income taxes, unemployment insurance taxes, and
disability insurance taxes as, when, and to the extent the same may become due
and payable with respect to such self-employment compensation earned under this
Agreement.


(c)           Consultant is not an agent of the Company. Unless otherwise
directed by the Company in writing, Consultant is not authorized to (i) waive
any right or to incur, assume, or create any debt, obligation, contract, or
release of any kind whatsoever in the name or on behalf of the Company or any
affiliated entity nor (ii) to hold Consultant out as an employee or agent of the
Company or any affiliated entity or to make any statement or representation that
Consultant has any such authority.


(d)           Consultant shall maintain adequate general liability, errors and
omissions, and other insurance covering Consultant as required by applicable
law, rule or regulation (e.g., workers’ compensation).


(e)           Consultant represents and warrants to the Company that Consultant
is authorized to provide the Consulting Services under applicable laws, rules
and regulations.


(f)           Consultant shall comply with all applicable laws, rules and
regulations in the performance of the Consulting Services, and on request,
Consultant shall furnish the Company with appropriate assurances or certificates
on noncompliance.


(e)           Consultant shall retain the right to determine the method,
details, and means of performing the Consulting Services.


1.5           Indemnification.


(a)           Consultant shall indemnify, defend, and hold the Company and its
affiliated entities and their respective employees, officers, owners, agents and
consultants harmless from any loss, debt, liability, damage, obligation, claim,
demand, judgment or settlement of any nature or kind, known or unknown,
liquidated or unliquidated, including without limitation all reasonable costs
and expenses incurred (legal, accounting or otherwise), incurred by or made
against the Company or any of the foregoing indemnified persons or entities in
connection with or related to any breach of this Agreement by Consultant.
Company shall have the right to select its own counsel and direct its own
defense with respect to any of the foregoing, and Consultant shall cooperate
with Company in any such defense.
 
3

--------------------------------------------------------------------------------

 


(b)           The Company shall indemnify, defend, and hold Consultant harmless
from any loss, debt, liability, damage, obligation, claim, demand, judgment or
settlement of any nature or kind, known or unknown, liquidated or unliquidated,
including without limitation all reasonable costs and expenses incurred (legal,
accounting or otherwise), incurred by or made against Consultant in connection
with or related to any breach of this Agreement by the Company. Consultant shall
have the right to select its own counsel and direct its own defense with respect
to any of the foregoing, and the Company shall cooperate with Consultant in any
such defense.


ARTICLE II
CONSULTING FEES AND EXPENSES


2.1           Consulting Fees. In consideration for the performance of the
Consulting Services, Consultant shall receive the fees set forth on the
Consulting Services Schedule (“Consulting Fees”).


2.2           Expenses. Except as may otherwise be set forth on the Consulting
Services Schedule, (i) the Consulting Fees payable to Consultant include any and
all costs, fees and expenses which may be incurred by Consultant in its
performance of the Consulting Services; and (ii) Consultant shall not be
reimbursed for any costs or expenses unless authorized by the Company in writing
in advance of Consultant incurring the costs, fees or expenses. As to expenses
for which the Company will reimburse Consultant as may be set forth on the
Consulting Services Schedule, the Company shall pay or reimburse Employee for
all reasonable and authorized business expenses incurred by Employee while
engaged under this Agreement so long as said expenses have been incurred for and
promote the business of the Company and are normally and customarily incurred by
consultants performing similar consulting services in the same or similar
market. As a condition to reimbursement under this Section 2.2, Consultant shall
furnish to the Company adequate records and other documentary evidence required
by federal and state statutes and regulations for the substantiation of each
expenditure.  Consultant must submit proper documentation for each such expense
within thirty (30) days after the date that Consultant incurs such expense, and
the Company will reimburse Employee for all eligible expenses within thirty (30)
days thereafter.  Consultant acknowledges and agrees that failure to furnish the
required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.


2.3           Payments. Payment of Consulting Fees and approved costs and
expenses shall be made on a monthly basis in accordance with the Company’s
customary accounts payable practice.
 
4

--------------------------------------------------------------------------------

 


2.4           Reporting. Concurrently with the execution and delivery of this
Agreement, the Consultant has provided Company with a completed IRS Form W-9 for
Consultant. The Company will provide Consultant with an IRS Form 1099 each year
reflecting the payments made to Consultant under this Agreement.


ARTICLE III
CONFIDENTIALITY AND PROPRIETARY RIGHTS


3.1           Confidential Information.


(a)           Consultant acknowledges and agrees that the Company has developed
and uses and will develop and use Confidential Information and that Consultant
will have access to and will participate in the creation or development of
Confidential Information in the performance of the Consulting Services. All
Confidential Information shall be and remain the sole property of the Company
notwithstanding that Consultant may participate in the creation or development
of the Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean all Company business methods, techniques,
plans, and know-how; budgets, financing and accounting techniques and
projections; advertising, proposals, applications, marketing materials and
concepts; customer files and other non-public information regarding customers;
methods for developing and maintaining business relationships with customers,
suppliers, vendors, and partners; customer and prospect lists; procedure
manuals; employees and personnel information.


(b)           Consultant shall maintain the confidentiality of the Confidential
Information and shall not (i) disclose to any other person or entity
Confidential Information in any manner or for any purpose; or (ii) use
Confidential Information in any manner or for any purpose which is directly or
indirectly in competition with or injurious or adverse to the Company.


(c)           Upon termination of this Agreement for any reason, Consultant will
promptly surrender to the Company all copies of Confidential Information in
Consultant's possession or under Consultant's control, whether any such
Confidential Information was prepared by Consultant or by others.


(d)           The obligations of Consultant under this Section 3.1 shall
continue during the term of this Agreement and for a period of five years after
termination of this Agreement; provided that in the case of Confidential
Information constituting trades secrets, the obligations shall continue for as
long as such Confidential Information remains trade secrets.
 
5

--------------------------------------------------------------------------------

 


3.2           Ownership of Intellectual Property.


(a)           All Intellectual Property, whether or not patentable or
copyrightable, made, conceived, written, developed, or first reduced to practice
by Consultant, whether solely or jointly with others, during the period of
Consultant's engagement by the Company and which result from the performance of
the Consulting Services shall be the sole and exclusive property of the Company.
All copyrights and copyrightable material shall be deemed works for hire and the
Company shall have all right, title, and interest in such material, including
all moral rights, and shall be the author thereof for all purposes under
applicable copyright laws. For purposes of this Agreement, the term
“Intellectual Property” shall mean all inventions, improvements, discoveries,
ideas, designs, software, trademarks, tradenames, copyrights and copyrightable
subject matter, patents, know-how, mask works, programs, documents, data, trade
secrets, Confidential Information and any other deliverables or work products
arising from or related to the Consulting Services developed or authored by
Consultant under this Agreement
 
(b)           To the extent Consultant may retain any interest in any such
Intellectual Property by operation of law or otherwise, Consultant hereby
irrevocably assigns and transfers to the Company all of Consultant's entire
right, title, and interest in and to all such Intellectual Property.
 
(c)           Upon completion or other termination of this Agreement, Consultant
shall deliver to Company all copies of Intellectual Property related or
pertaining to this Agreement.  Consultant shall have no right to retain,
disclose or use Intellectual Property for any purpose whatsoever.


(c)           Consultant hereby appoints the Company, for the period of
Consultant's engagement by the Company, and for five years thereafter, as
Consultant's attorney-in-fact for the purpose of executing, in Consultant's name
and on Consultant's behalf, such instruments or other documents as may be
necessary to transfer, confirm and perfect in the Company the rights Consultant
has granted to the Company pursuant to this Section 3.2.


(d)           Consultant will assist the Company to obtain for its own benefit
patents, copyrights and/or trademarks thereon in any and all jurisdictions as
may be designated by the Company, and Consultant will execute when requested,
patent, trademark and/or copyright applications and assignments thereof to the
Company or persons designated by the Company, and any other lawful documents
deemed necessary by the Company to carry out the purposes of this Agreement.
Consultant will further assist the Company in every way to enforce any patents,
copyrights, trade secrets, and other intellectual property rights of the
Company, including, without limitation, testifying in any suit or proceeding
involving any of the Intellectual Property or executing any documents deemed
necessary by the Company, all without further consideration, but at the expense
of the Company.


(e)           The obligations and undertakings stated in this Section 3.2 shall
continue beyond the termination of Consultant's engagement by the Company, but
if Consultant is called upon to render such assistance after the termination of
Consultant's engagement, then Consultant shall be entitled to a reasonable per
diem fee in addition to reimbursement of any out-of-pocket expenses incurred at
the request of the Company.
 
6

--------------------------------------------------------------------------------

 


3.3           Prohibition on Interference with Relationships. During the term of
this Agreement and for a period of three years thereafter, Consultant shall not,
directly or indirectly, without the Company's prior written consent, solicit any
person or entity having contractual or other business relationships with the
Company, including without limitation any customer or client, lessee, supplier,
business partner, or independent contractor, for the purpose of having such
person or entity terminate or modify such person's or entity's contractual
and/or business relationship with the Company, nor shall Consultant interfere
with any of such contractual or business relationships.


3.4           Prohibition on Solicitation of Company Employees. During the term
of this Agreement and for a three-year period following termination or
expiration of this Agreement, Consultant will not directly or indirectly without
the Company's prior written consent solicit or recruit any of the Company's
employees to leave the employ of the Company.


3.5           Covenants Reasonable. The parties hereto agree that the nature and
duration of the covenants set forth in this Article III are reasonable under the
circumstances. In the event any court or arbitrator determines that the nature
of any covenant or the duration of any covenant, or both, are unreasonable and
to that extent is unenforceable, the parties agree that such covenant shall
remain in full force and effect to the greatest extent and duration as would not
render the covenant unenforceable.


3.6           Cooperation and Assistance. Consultant agrees to reasonably assist
and cooperate (including, but not limited to, providing information to the
Company and/or testifying in a proceeding) in the investigation and handling of
any internal investigation, legislative matter, or actual or threatened court
action, arbitration, administrative proceeding, or other claim involving any
matter that arose during Consultant’s period of employment by the Company or
during the Term of this Agreement.  Consultant’s agreement to assist and
cooperate shall not affect in any way the content of information or testimony
provided by Consultant.


3.7           Right to Injunctive and Equitable Relief. Consultant's obligations
under this Article III are of a special and unique character which gives them a
special value to the Company. The Company cannot be reasonably or adequately
compensated in damages in an action at law in the event Consultant breaches such
obligations. Therefore, Consultant expressly agrees that the Company shall be
entitled to injunctive and other equitable relief in the event of such breach in
addition to any other rights or remedies which the Company may possess at law or
in equity. The obligations of Consultant and the rights and remedies of the
Company under this Article III are cumulative and in addition to, and not in
lieu of, any obligations, rights, or remedies created by applicable law,
including without limitation applicable copyright and patent laws and laws
relating to misappropriation or theft of trade secrets or confidential
information.


 
7

--------------------------------------------------------------------------------

 


ARTICLE IV
GENERAL PROVISIONS


4.1           Notices.  Any notice required or permitted under this Agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for the
parties are set forth below, for the Company, or on the Consulting Services
Schedule, for Consultant and may be changed from time to time by notice from the
changing party to the other party pursuant to the provisions of this Section
4.1.


If to the Company:
Autobytel Inc.
18872 MacArthur Blvd. Suite 200
Irvine, California 92612-1400
Attention: Legal Department
Facsimile No.:  949.862.1323


If to Consultant: As set forth on the Consulting Services Schedule


For purposes of this Section 4.1, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.


4.2           Entire Agreement. This Agreement constitutes the entire agreement
of the parties and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings, and negotiations between the parties with
respect to the subject matter hereof. This Agreement is intended by the parties
as the final expression of their agreement with respect to such terms as are
included in this Agreement and may not be contradicted by evidence of any prior
or contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving this
Agreement. Notwithstanding the foregoing, the parties acknowledge that
Consultant is a former employee of the Company and that Consultant may be
entitled to certain post-termination continuation of benefits by reason of the
Severance Agreement and not by reason of this Agreement or the performance of
the Consulting Services. In addition, this Agreement is not intended by the
parties to supersede, and does not supersede, any prior or contemporaneous
agreements or understandings entered into by the parties in connection
Consultant’s employment with the Company or the termination of such employment.
 
8

--------------------------------------------------------------------------------

 


4.3           Modifications, Amendments, Waivers and Extensions. This Agreement
may not be modified, changed or supplemented, nor may any obligations hereunder
be waived or extensions of time for performance granted, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or as otherwise expressly permitted herein. No waiver of any default or
breach of any agreement or provision herein contained shall be deemed a waiver
of any preceding or succeeding default or breach thereof or of any other
agreement or provision herein contained. No extension of time for performance of
any obligations or acts shall be deemed an extension of the time for performance
of any other obligations or acts.


4.4           Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.


4.5           Partial Invalidity. Any provision of this Agreement which is found
to be invalid or unenforceable by any court in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, and the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of the remaining provisions hereof.


4.6           Dispute Resolution, Forum.


(a)           The parties consent to and agree that any dispute or claim arising
hereunder shall be submitted to binding arbitration in Orange County,
California, and conducted in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) rules of practice then in effect or such other
procedures as the parties may agree in writing, and the parties expressly waive
any right they may otherwise have to cause any such action or proceeding to be
brought or tried elsewhere. The parties hereunder further agree that (i) any
request for arbitration shall be made in writing and must be made within a
reasonable time after the claim, dispute or other matter in question has arisen;
provided however, that in no event shall the demand for arbitration be made
after the date that institution of legal or equitable proceedings based on such
claim, dispute, or other matter would be barred by the applicable statute(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
attorney at law with at least ten (10) years experience in commercial matters;
(iii) costs and fees of the arbitrator shall be borne by  both parties equally,
unless the arbitrator or arbitrators determine otherwise; (iv) depositions may
be taken and other discovery may be obtained during such arbitration proceedings
to the same extent as authorized in civil judicial proceedings; and (v) the
award or decision of the arbitrator, which may include equitable relief, shall
be final and judgment may be entered on such award in accordance with applicable
law in any court having jurisdiction over the matter.
 
(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(c)           The parties acknowledge and agree that money damages may not be a
sufficient remedy for a breach of certain provisions of this Agreement,
including but not limited to Article III, and accordingly, a non-breaching party
may be entitled to specific performance and injunctive relief as remedies for
such violation. Accordingly, notwithstanding the other provisions of this
Section 4.6, the parties agree that a non-breaching party may seek relief in a
court of competent jurisdiction for the purposes of seeking equitable relief
hereunder, and that such remedies shall not be deemed to be exclusive remedies
for a violation of the terms of this Agreement but shall be in addition to all
other remedies available to the non-breaching party at law or in equity.
 
 
9

--------------------------------------------------------------------------------

 
(d)           In any action, arbitration, or other proceeding by which one party
either seeks to enforce its rights under this Agreement, or seeks a declaration
of any rights or obligations under this Agreement, the prevailing party will be
entitled to reasonable attorneys fees, and subject to Section 4.6(a), reasonable
costs and expenses incurred to resolve such dispute and to enforce any final
judgment.
 
(e)           No remedy conferred on either party by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.  The election of one or more remedies by a party will
not constitute a waiver of the right to pursue other available remedies.
 
4.7           Interpretation. Titles and headings of sections of this Agreement
are for convenience of reference only and shall not affect the construction of
any provision of this Agreement. No provision of this Agreement shall be
construed in favor of or against any party by reason of the extent to which the
party or the party’s counsel participated in the drafting hereof.


4.8           Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any party without the prior
written consent of the other party. Any assignment or delegation of rights,
duties, or obligations hereunder made without the prior written consent of the
other party shall be void and be of no effect. Notwithstanding the foregoing
provisions of this Section 4.8, the Company may assign or delegate its rights,
duties, and obligations hereunder to any person or entity controlling,
controlled by, or under common control with the Company or any person or entity
which acquires substantially all of the business or assets of the Company.


4.9           Successors and Assigns. This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties and
their respective permitted successors and assigns.


4.10           Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument. Signatures on this Agreement may be
communicated by facsimile or PDF transmission and shall be binding upon the
parties transmitting the same.


[Remainder of Page Intentionally Left Blank; Signature Page and Exhibit A
Follow]

 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.


                       Company
 
                       Autobytel Inc.,
                       a Delaware corporation




                       By: /s/ Glenn E. Fuller           
                     Glenn E. Fuller
                     EVP, Chief Legal and Administrative
                     Officer and Secretary


 
                                         “Consultant”
 
                       Mark Garms


                          /s/ Mark Garms                                       
                    Mark Garms   






 
 
 
11

--------------------------------------------------------------------------------

 

Exhibit A
Consulting Services Schedule




Consultant Name:                                    Mark Garms
Consultant Social Security Number:    
Consultant Contact Information
for Notice Purposes:                           
 
 
 
 


Consulting Services:


Transition Services
Focus on Dealer Products
Implementing Buying Service
Differentiating New/Used Car Lead Programs
Measuring/Improving New/Used Car Lead Quality
Other Duties as assigned by the Company and accepted by Consultant


The Company and Consultant shall agree in advance upon the number of hours to be
spent by Consultant in the performance of the Consulting Services, which
agreement may be in the form of a “not to exceed” number of hours during weekly
or monthly periods or hours specified for individual projects. In no event shall
Consultant be required or permitted to perform services under this Agreement at
a level during any monthly period that is greater than forty-nine percent (49%)
of the average level of service that Consultant performed for the Company during
the 36-month period immediately preceding the Termination Date. The parties
acknowledge that during the 36-month period immediately preceding the
Termination Date, Consultant worked an average of approximately 55 hours per
week for the Company.


Consulting Fees:


Consultant shall be paid an hourly fee for Consulting Services equal to Two
Hundred Dollars ($200.00)


Additional Consulting Consideration:


As additional consideration for the commitments and obligations made by you in
this Agreement, the Company agrees that the current 90-day post-employment
termination exercise windows for the following outstanding options to purchase
common stock of the Company that were awarded to you during your employment by
the Company shall be extended, and such 90-day post-employment termination
exercise window shall not begin to run until the earlier of (i) the expiration
date of this Agreement or (ii) the termination date of this Agreement (whether
terminated by Company or Consultant, with or without cause); provided, however,
that in no event will the post-termination exercise windows extend beyond the
original expiration dates of the options as set forth in the stock option award
agreements for such options. The applicable provisions of the stock option award
agreements for the following options are hereby amended to provide for the
foregoing post-termination exercise window extension.




 
12

--------------------------------------------------------------------------------

 


Grant Date
 
Number of
Options  
 
Option  
Exercise
Price  
($)   
 
Original Option
Expiration
Date
 
9/29/2008
150,000
 1.06
9/29/2018
8/14/2006
100,000
 2.99
8/14/2016
8/11/2005
             75,000
 4.47
8/11/2015
9/21/2004
             35,000
 8.80
9/21/2014
6/24/2004
             25,000
 8.90
6/24/2014
3/02/2004
             10,000
 14.17
3/02/2014
8/27/2003
             75,000
 7.60
8/27/2013
2/24/2003
             7,500
 3.01
2/24/2013
9/18/2002
             7,500
 1.96
9/18/2012
3/01/2002
             1,500
 3.00
3/01/2012





Reimbursement for Travel Expenses


Company shall reimburse Consultant for any reasonable, customary and necessary
business travel expenses incurred by Consultant for travel required by the
Company.


Miscellaneous Expense Reimbursement


Company shall reimburse Consultant for any non-incidental  reasonable,
customary, and necessary out of pocket expenses incurred by Consultant
specifically in connection with the performance of the Consulting Services
(e.g., general office supplies and equipment, monthly telephone or internet
service provider fees, etc. would not be reimbursable, but specifically
identified long-distance telephone charges made on behalf of the Company in the
performance of the Consulting Services would be reimbursable); provided that any
such reimbursable expenses in excess of $800 per month shall require written
approval in advance by the Company.


Company Equipment


During the Term, the Company, in its discretion, may make available to
Consultant a Company-standard laptop computer and cellular phone for use in
providing the Consulting Services. All such Company equipment shall be returned
to the Company at the end of the Term or at any time upon request by the
Company.  Consultant agrees that Consultant will comply with all Company
policies and procedures, including those set forth below, regarding the use of
Company equipment and systems as if Consultant were employed by the Company:
 
Information Security and Consumer Privacy
 
    The Company has implemented IT Policies and Procedures to ensure reasonable
controls are in place to assure confidentiality of and to safeguard sensitive
and proprietary information.  It is the responsibility of every employee to
understand and follow these IT Policies and Procedures.  Any Policy violations,
whether or not resulting in the compromise of sensitive information or the
degradation of computing systems, may subject the employee to disciplinary
action up to and including termination of employment, and may also subject the
employee to criminal prosecution.
 
 
 
13

--------------------------------------------------------------------------------

 


Company Tools


The Company entrusts employees with the use of computers, electronic mail,
telephones, mail, written documentation, and similar property.  These items are
provided to the employees to assist with the efficient operations of the
Company.  Therefore, all records, files, software, data, and electronic
communications contained in these systems also are the property of the Company.


       Communications Systems


The Company’s communication systems, including computers, handheld devices,
networks, telephones, voice mail, instant messaging, and all data, files, and
applications, are the property of the Company.  All materials and information
created, transmitted or stored on or through these systems are the property of
the Company, they are not private, and may be accessed by authorized personnel
at any time. Users should not have any expectation of privacy with respect to
such materials and information.  Company communication systems hardware, and any
data collected, downloaded and/or created on Company communication systems as
described above is the exclusive property of the Company and may not be copied
or transmitted to any outside party without prior written management approval or
used for any purpose not directly related to the business of the Company.


Upon termination of employment, no employee shall remove any software or data
from Company-owned computers unless the employee’s supervisor and Human
Resources have given authorization.  Any unauthorized access or use of the
Company computer or other communication systems is strictly prohibited.


The Company reserves the right to assign and/or change “passwords” and personal
codes for voice mail, e-mail, and computer.  The use of passwords to limit
access to these systems is only intended to prevent unauthorized access to these
systems and records.  Additionally, these systems are subject to inspection,
search and/or monitoring by Company personnel for any number of business
reasons.  Accordingly, these systems and equipment should not be used to
transmit confidential personal messages.


 



 
 
 
14

--------------------------------------------------------------------------------

 

 
System Integrity
 
Because files or programs introduced from external sources may expose the
Company to malicious software such as viruses, employees are not permitted to
connect personal computing devices to the Company network, download from the
Internet files or software programs including freeware or shareware, or use
personal disks or copies of software or data in any form on any Company computer
without written authorization from the IT Operations Supervisor or in accordance
with IT Policies and Procedures.


Any employee who introduces a virus into the Company’s system via use of
unauthorized software or data shall be deemed guilty of gross negligence and/or
willful misconduct and will be held responsible for the consequences (in
accordance with applicable law), as well as be subject to disciplinary action,
up to and including termination of employment.


 
Employees are prohibited from using Company communication systems in any way
that may be disruptive, embarrassing or offensive to others, including, but not
limited to, the transmission of sexually explicit messages or cartoons, ethnic
or racial slurs, or anything that may be construed as harassment or
disparagement of others.  The Company’s Policy Against Sexual Harassment and
Other Workplace Harassment applies to e-mail usage and other communications
systems usage.
 


To ensure that electronic and telephone communication systems and business
equipment are being used properly and in compliance with this policy and for
other business purposes, the Company, without notice, may periodically access,
display, copy or listen to any information, files, data, message(s), or
communication(s) sent, received, created, or stored through or in its system(s),
at any time, in accordance with applicable law.
 
E-mail Etiquette
 
               Employees should use e-mail to deliver messages in the same
professional and courteous business manner they would other messages and
correspondence.
 


Internet Usage


Internet Usage includes, without limitation, accessing the World Wide Web,
Instant Messaging, Internet email and chat rooms.


It is the nature of our business to allow Internet usage in daily
activities.  However, access to the Internet is provided for business
purposes.  Employees are not to access the Internet for personal reasons during
Company time.  Employees found to be abusing this tool may be disciplined, up to
and including termination of employment.


The Company may monitor Internet use, including reviewing the list of sites
accessed by any individual terminal.  Your Internet use is not private.  No
employee should have any expectation of privacy regarding Internet usage.  The
Company reserves the right to inspect an employee’s computer anytime or to use
monitoring software in order to monitor Internet and computer use.


All employees are prohibited from accessing or attempting to access any sites
that contain sexual, vulgar, derogatory, harassing or offensive
material.  Unauthorized use of the Internet, including connecting, posting, or
downloading sexually-oriented information, engaging in computer-hacking and
related activities, and attempting to disable or compromise the security of
information contained in the Company’s communications systems, is strictly
prohibited.
 
 
 
15

--------------------------------------------------------------------------------

 


Using the Internet to commit or participate in acts that could be considered
sexual harassment, racial harassment, religious harassment or any other form of
prohibited or illegal harassment is strictly prohibited.  The Company’s Policy
Against Sexual Harassment and Other Workplace Harassment applies to Internet
use.
 


The Internet should not be used to post, distribute, participate in or exchange
offensive jokes, chain letters, pyramid schemes or other similar matter.  Some
specific examples of prohibited uses include but are not limited to:


·  
Sending confidential or copyrighted materials without prior authorization.

·  
Soliciting personal business opportunities, or personal advertising.

·  
Gambling of any kind.

·  
Day trading, or otherwise purchasing or selling stocks, bonds or other
securities or transmitting, retrieving, downloading or storing messages or
images related to the purchase or sale of stocks, bonds or other securities.

 

BLOGS AND ON-LINE DISCUSSIONS


Personal Blog Guidelines


Autobytel Personal Blog Guidelines have been developed for employees who
maintain personal blogs that contain postings about Autobytel’s business,
products, or fellow employees and the work that they do. They are also
applicable to employees who post about the Company on the blogs of others or
during employees’ participation in on-line forums (such as chat rooms, message
boards, and discussion groups).  The guidelines outline the legal implications
of blogging about the Company and discussing the Company in on-line forums and
also include recommended practices to consider when posting about Autobytel.  We
encourage employees who want to blog or participate in on-line forums to think
carefully about what they intend to publish.  You should avoid comments about
managers or co-workers that are disrespectful, critical, or could be construed
as harassing or discriminatory in nature.  Verify your facts before you
publish.  You should not discuss the Company’s customers or vendors without
their explicit prior approval (and you should work through your supervisor to
obtain such approval if necessary).  If your blog or post concerns the Company
or your job, you should prominently display a disclaimer stating that you are
expressing only personal opinions that are not endorsed by and do not represent
the opinion or viewpoints of the Company.


Legal Liability


You are legally responsible for anything you post on your blog. Individual
bloggers can be held personally responsible for any commentary deemed to be
defamatory, obscene, proprietary, or libelous whether they pertain to Autobytel,
its employees, or other people. For those reasons, bloggers should exercise
caution with regard to exaggeration, colorful language, guesswork, obscenity,
copyrighted materials, legal conclusions, and derogatory remarks or
characterizations.  In short, when you blog on your blog or the blog of others
or participate in on-line forums, you post at your own risk!  Outside parties
can pursue legal actions against you for your postings.
 


 
16

--------------------------------------------------------------------------------

 


Company Privileged Information


Remember that blogs and other media may be public and accessible to third
parties, including the Company’s competitors, vendors and customers.  Any and
all confidential, proprietary, trade secret information or material non-public
information about the Company as outlined in the Confidential and Proprietary
Information and Inventions Agreement or its personnel is off-limits and cannot
be published.  In addition, Autobytel logo and trademarks cannot be used, and
you may not publish Autobytel policies, strategies, or any non-pubic financial
information, product offerings, or similarly private information.


Press Inquiries


Blog postings may generate media coverage. If a member of the media contacts you
about an Autobytel related blog posting or requests Autobytel information of any
kind, please refer the matter to the Corporate Public Relations Department.


Please remember that the Company may monitor blogs or Company-related chat rooms
or discussion groups.  If you fail to abide by the above guidelines or the
Company’s policies, you may be subject to legal or disciplinary action by the
Company or others.  If you have any questions or concerns about this policy,
please contact the Human Resources Department.


INSTANT MESSAGES


The Company e-mail systems are the preferred method of business communication
because they comply with our needs for record keeping. Not all of the instant
messaging systems are tracked and documented as required by SOX for business
communications. Therefore, if you are giving directions, directing activities,
communicating changes to business processes or any other actions that have a
business impact, please use the e-mail system so that we have appropriate
records retention and audit trails.


Violation of this policy may result in disciplinary action, up to and including
termination of employment.  Please contact the Human Resources Department with
any questions regarding this policy.


USER FILE STORAGE


Our “Path to Profitability” includes controlling our infrastructure costs by
managing our resources effectively.  As our online file space grows, so does the
cost of storing, maintaining, and backing up all of this data.  The Company is
always looking for ways to be more efficient with resources, but we will need
your help and cooperation to be successful! The following plan outlines our
approach to manage e-mail resources, but the same philosophy applies to all
online file storage.
 
·  
All users have an allocated amount of storage on the e-mail servers.

·  
All users have an allocated amount of storage on the file server for business
related material (home directory).

·  
Any accounts using more than their allotted space will be restricted
immediately.

·  
Personal picture and music files must not be placed on the system.

·  
Users may contact the Service Desk for assistance with setting up storage
options such as archiving .pst files and other business required data.

·  
Users are prohibited from storing any copyrighted, patented, or non-business
files on their local PC or home directory. This includes, but is not limited to,
MP3 files, movies, sound clips, and pictures.

·  
Non-secure files relating to job function and needing to be shared should be
placed in an appropriate department or public folder.

·  
Storing consumer or customer information on local PCs or backup media that is
not in accordance with IT Policies or Procedures is strictly prohibited.

·  
When any assistance is needed please email “HelpMe@Autobytel.com” and the
Service Desk will assist you.



Keep in mind that there is no personal or private use of computer equipment in
the work environment. All computer resources are the property of the Company and
may be monitored by authorized personnel at anytime.  Employees should have no
expectation of privacy with respect to the Company’s computer systems.
 
 
 
17

--------------------------------------------------------------------------------

 
 


PERSONAL TELEPHONE CALLS AND USE OF COMPANY SUPPLIES


We have a limited number of telephone lines at the Company, and it is essential
that we keep those lines open for business calls.  Therefore, we ask our
employees to refrain from making or receiving personal calls except, of course,
in emergencies.


All employees are also asked to use their personal long distance calling card or
personal credit card when making personal long distance calls.


Personal use of Company owned property, such as office supplies, postage, etc.,
are prohibited.  Use your common sense when using Company owned property.
 
 
Enforcement
 
Violations of this policy may result in disciplinary action, up to and including
termination of employment.  Employees who damage the Company’s computer system
through its unauthorized use may additionally be liable for the costs resulting
from such damage.  Employees who misappropriate copyrighted or confidential and
proprietary information, or who distribute harassing messages or information,
also may be subject to criminal prosecution and/or substantial civil monetary
damages.
 









 
 
 
18

--------------------------------------------------------------------------------

 
